DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendments
This communication is in response to the amendments filed on 18 November 2021:
	Claims 6 and 8-13 are amended.
	Claims 1-5, 7 and 14-19 are canceled.
	Claims 20-23 are added.
	Claims 6, 8-13 and 20-23 are pending.


Response to Arguments
In response to Applicant’s remarks filed on 18 November 2021:
a.	Applicant’s arguments that Asano does not disclose “compressing data to obtain unencrypted compressed data” and “loading the unencrypted compressed data into the memory” has been fully considered but is deemed moot in view of the new grounds of rejection presented in this Office Action. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6, 8-13, 20 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Asano et al. (U.S. PGPub. 2002/0169971), hereinafter Asano, in view of Hughes et al. (U.S. Patent 7,814,316), hereinafter Hughes, in further view of Bentley (U.S. PGPub. 2007/0192376). 

	Regarding claim 6, Asano teaches An encryption processing method, the encryption processing method comprising (Asano, Paragraph [0089], see “a data processing apparatus including encryption processing section that executes one encryption processing of at least one of data encryption, data decryption, data verification, authentication processing and signature processing…”):
	
	generating a compression header indicating metadata about the compressing (Asano, Paragraph [0203], see “a content data analyzing section for receiving content data including either compressed contents or expansion processing program, distinguishing whether the content data has the compressed contents or the expansion processing program from header information included in the received content data and, at the same time, if the content data has the compressed contents, obtaining a ;
	loading the compression header into a memory (Asano, Paragraph [0385], see “the recording device 400 uses a key (hereafter referred to as a “storage key” (Kstr)) unique thereto stored in the internal memory 405 thereof to encrypt the content contained in the content data, the block information table contained in the content data as header information, information on various keys such as the content key Kcon before storing these data in the external memory 402”, where “header information” is stored in the external memory 402, where “header information” is being read as a compression header that includes metadata about the compressing);
	
	encrypting the compression header (Asano, Abstract, see “Keys specific to a data processing apparatus and common keys are stored and the keys are selectively used according to the content use restriction. Plural content blocks are coupled, and at least a part of the content blocks is applied to an encryption process by an encryption key Kcon, then encryption key data that is the encryption key Kcon encrypted by an encryption key Kdis is stored in the header section”, where “Keys specific to a data processing apparatus and common keys are stored…” is being read as the encryption keys being stored in the header, which are loaded into the memory and where the encryption process occurs on the compressed data after the compression header has been encrypted), 
	
	Asano does not teach the following limitation(s) as taught by Hughes: compressing data to obtain unencrypted compressed data;
	loading the unencrypted compressed data into the memory.
	(Hughes, Column 3, Lines 18 – 24, see “The encryption engine 114 is generally in electronic communication with the compression engine 112 for receiving an unencrypted data packet from the compression engine 112. The unencrypted data packet generally comprises the compressed data packet when the compression engine 112 has generated the compressed data packet from the host data 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for a data authentication system, disclosed of Asano, by implementing techniques for encrypting data, comprising of compressing data to obtain unencrypted compressed data and loading the unencrypted compressed data into memory, disclosed of Hughes. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for encryption processing, comprising of compressing data to obtain unencrypted compressed data and loading the unencrypted compressed data into memory. This allows for the unencrypted data to be compressed before it is loaded into memory to ultimately prepare the unencrypted compressed data for subsequent use, as well as utilizing less memory space to load the compressed data (Hughes, Column 3, Lines 18 – 49). 
	Asano as modified by Hughes does not teach the following limitation(s) as taught by Bentley: wherein the encrypted compression header, the unencrypted compressed data and an encryption header form partially encrypted data; and
	storing the partially encrypted data in a file.  
(Bentley, Paragraph [0024], see “a computer system for modifying at least one encrypted compressed element chunk stored in a main storage area”, where “element chunk” is analogous to partially encrypted data) (Bentley, Paragraph [0034], see “The present invention relates to providing an enhanced file format to store large quantities of variable-sized data records on a storage medium and to permit efficient access and control over data stored in the enhanced file format. A file format is the structure of a file that defines the way it is stored and laid out on a disk…a file format includes a model directory containing models. Models include element lists comprising element chunks”) (Bentley, Paragraph [0055], see “In each element chunk 320 immediately following the fixed header 325 at the offset equal to the size of the fixed header 325, is the element data 330. Depending on the values of 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for a data authentication system, disclosed of Asano, and techniques disclosed of Hughes, by implementing techniques for storing large data files, comprising the encrypted compression header, the unencrypted compressed data and an encryption header form partially encrypted data and storing the partially encrypted data in a file, disclosed of Bentley.  
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for encryption processing, comprising the encrypted compression header, the unencrypted compressed data and an encryption header forming partially encrypted data and storing the partially encrypted data in a file. This allows for better security management by compressing some parts of a data file in order to provide data security and a faster encryption process for large data files (Bentley, Paragraphs [0034] and [0055]). 

Regarding claim 8, Asano as modified by Hughes and further modified by Bentley teaches The encryption processing method of claim 6, further comprising:
decrypting a section of the partially encrypted data which corresponds to the encrypted compression header to obtain the compression header (Asano, Paragraph [0183], see “the data processing apparatus has a structure for executing processing for taking out the encryption key data Kdis[Kcon] from the header section and executing decryption processing to generate decryption data Kcon, generating an encryption key data Kstr[Kcon] that is applied encryption processing by an encryption key Kstr and storing the encryption key data Kstr[Kcon] in the header section of the content data”, where “taking out the encryption key data Kdis[Kcon] from the header section” is being read as part of the process for decrypting a section of the partially encrypted data, where “executing decryption processing to generate decryption data Kcon” is being read as decrypting a section of the partially encrypted data which corresponds to the section to be encrypted to obtain the compression header, due to the decryption data being used to generate an encryption key “Kstr[Kcon] that is applied encryption processing by an ; and
decompressing the unencrypted compressed data by using the compression header (Asano, Paragraph [0866], see “the content analysis section 3091 of the AV process section 109 stores, in accordance with the header information, a program content in the program storage section 3093 if the content is a program or in the data storage section 3092 if the content is data. Thereafter, the compression and decompression section 3094 takes the data out from the data storage section and decompresses them in accordance with the MP3 program stored in the program storage section 3093 before outputting the decompressed data”, where the compressed data is decompressed by using the compression header, due to the decompression being applied on the data from the storage section and the data from the storage section comprises of content data in accordance with the header information, hence, the decompressing is achieved by using the compression header).

Regarding claim 9, Asano as modified by Hughes and further modified by Bentley teaches The encryption processing method of claim 8, wherein the encryption header comprises a first hash value of an encryption key used in the encrypting the compression header (Asano, Paragraph [0707], see “the control section 306 of the recording and reproducing device cryptography process section 302 causes the encryption/decryption section 308 of the recording and reproducing device cryptographic process section 302 to calculate the total integrity check value ICVt. The total integrity check value ICVt’ is generated by using as a key the system signature key Ksys stored in the internal memory 307 of the recording and reproducing device cryptographic process section 302”, where “total integrity check value ICVt” is being read as a first hash value of an encryption key used in the encrypting), and
wherein the decrypting the section comprises:
	generating a second hash value of a decryption key (Asano, Paragraph [0707], see “The total integrity check value ICVt’ is generated by using as a key the system signature key Ksys stored in the internal memory 307 of the recording and reproducing device cryptographic process section 302, to decrypt the intermediate integrity check value based on the DES, as shown in FIG. 25”, where “total integrity check value ICVT’ “ is being read as the second hash value of a decryption key used in the decrypting the partially encrypted data); and
	decrypting the section in response to determining that the second hash value of the decryption key matches the first hash value of the encryption key (Asano, Paragraph [0707], see “Then at step S216, the total integrity check value ICVt’ is generated and the ICVt in the header are compared together, and if they are-equal, the process proceeds to step S217”, where ICVt is being read as the first hash value, where ICVt’ is being read as the second hash value) (Asano, Paragraph [0709], see “at step S217, the control section 301 of the recording and reproducing device 300 reads the block data out from the recording device 400. Furthermore, at step S218, it is determined whether or not the data have been encrypted, and if the data have been encrypted, the cryptographic process section 302 of the recording and reproducing device 300 decrypts the block data”, where the encrypted compression header is decrypted in response to determining that the second hash value matches the first hash value, due to the block data being decrypted at step S218 after the comparison has been made in S216).

Regarding claim 10, Asano as modified by Hughes and further modified by Bentley teaches The encryption processing method of claim 6, wherein the compressing the data comprises:
selecting a compression algorithm from a plurality of compression algorithms (Asano, Paragraph [0856], see “due to various types of compression and decompression process programs, even if the content provider provides compressed data, these data cannot be reproduced without a corresponding decompression process executing program”) (Asano, Paragraph [0877], see “if the compressed content is constructed with its decryption (decompression) program or comprises only data obtained by compressing the content or only the decompression process program, since it has the header information indicating what compressed data the content is or what process the content executes, the process section (for example, the AV process section) receiving the content uses the decompression process program attached to the compressed data in order to execute the decompression…”, where “the process section receiving the content uses the decompression process program attached to the compressed data in order to execute the decompression” is being read as selecting a compression algorithm from a plurality of compression algorithms, due to various types of compression and decompression process programs being applicable); and
compressing the data based on the selected compression algorithm (Asano, Paragraph [0221], see “if the content data has compressed contents, a type of a compression processing program applied to the compressed contents is added as header information”, where “compression processing program” is being read as a selected compression algorithm, which is applied to obtain the compressed data),
wherein the compression header comprises identification data indicating the selected compression algorithm (Asano, Paragraph [0239], see “the reproduction processing apparatus determines the expansion processing program applicable to the compressed content data based on the header information, and the reproduction processing apparatus further retrieves a program applicable from accessible recording medium or the like and executes expansion processing by making content data to be a combination of compressed data and the header section storing the type of the compression processing program…”, where “the header section storing the type of the compression processing program” is being read as the compression header comprising identification data indicating the selected compression algorithm, where “the type of the compression processing program” is being read as indication of the selected compression algorithm).

Regarding claim 11, Asano as modified by Hughes and further modified by Bentley teaches The encryption processing method of claim 6, wherein the encrypting the compression header comprises:
selecting an encryption algorithm from a plurality of encryption algorithms (Asano, Paragraph [0400], see “an encryption algorithm indicating an algorithm used to encrypt content blocks in the content section”); and
encrypting the compression header based on the selected encryption algorithm (Asano, Paragraph [0144], see “the computer program comprises the steps of selecting either encryption processing key, an encryption processing system common key common to other data processing apparatuses using the contents data or an apparatus-specific key, which is specific to the data processing apparatus according to the utilization mode of the contents data, and execution encryption processing applying the selected encryption processing key to the contents data”, where “applying the selected encryption processing key to the contents data” is being read as encrypting the section based on the selected encryption algorithm to obtain the partially encrypted data),
wherein the encryption header comprises identification data indicating the selected encryption algorithm (Asano, Paragraph [0186], see “generating block information storing information including identification information of content data, data length of content data, usage policy information including data types of content data, data length of the content block, and presence or absence of encryption processing, and storing the block information in the header section”, where “usage policy information” is stored in the header section of the data) (Asano, Paragraph [0400], see “The usage policy comprises a header length indicating the size of the header section…an encryption algorithm indicating an algorithm used to encrypt content blocks in the content section, an encryption mode indicating a method for operating the algorithm used to encrypt the content in the content section, and an integrity check method indicating a method for generating integrity check values…”, where “usage policy” is included in the encryption header and where the “usage policy” includes identification data indicating the selected encryption algorithm, where “an encryption algorithm indicating an algorithm used to encrypt content blocks in the content section” is being read as the identification data that indicates the selected encryption algorithm).

Regarding claim 12, Asano teaches An encryption processing apparatus comprising:
a hardware processor (Asano, Paragraph [0144], see “a program supply medium that supplies a computer program allowing a computer system to execute data processing that processes contents data supplied via a recording medium…”, where “computer system” is being read as a hardware processor);
a memory configured to load a computer program to be executed by the hardware processor (Asano, Paragraph [0015], see “FIG. 1 shows an example of a configuration in which a reproduction means 10 such as a PC-(Personal Computer) or a game apparatus reproduces a program, sound or video data, or the like (content) obtained from a data providing means such as a DVD, a CD 30, or the Internet 40 and wherein data obtained from the DVD, CD 30, Internet 40, or the like are stored in a storage means 20 such as a floppy disk, a memory card, a hard disk, or the like”, where “reproduces a program, sound or video data, or content obtained from a data providing means” is being read as loading a computer program to be executed by the personal computer (hardware processor)); and
a storage configured to store the computer program (Asano, Paragraph [0015], “…obtained from a data providing means such as a DVD, a CD 30, or the Internet 40 and wherein data obtained from the DVD, CD 30, Internet 40, or the like are stored in a storage means 20 such as a floppy disk, a memory card, a hard disk, or the like”, where the computer programs obtained from the “DVD, CD, or Internet” are stored in a storage means 20”),
wherein the computer program, when executed by the hardware processor, causes the hardware processor to perform operations comprising:

generating a compression header indicating metadata about the compressing (Asano, Paragraph [0203], see “a content data analyzing section for receiving content data including either compressed contents or expansion processing program, distinguishing whether the content data has the compressed contents or the expansion processing program from header information included in the received content data and, at the same time, if the content data has the compressed contents, obtaining a type of a compressing processing program applied to the compressed contents from the header information of the content data…”, where the header comprises of metadata about the compressing);
loading the compression header into the memory (Asano, Paragraph [0385], see “the recording device 400 uses a key (hereafter referred to as a “storage key” (Kstr)) unique thereto stored in the internal memory 405 thereof to encrypt the content contained in the content data, the block information table contained in the content data as header information, information on various keys such as the content key Kcon before storing these data in the external memory 402”, where “header information” is stored in the external memory 402, where “header information” is being read as a compression header that includes metadata about the compressing);

encrypting the compression header (Asano, Abstract, see “Keys specific to a data processing apparatus and common keys are stored and the keys are selectively used according to the content use restriction. Plural content blocks are coupled, and at least a part of the content blocks is applied to an encryption process by an encryption key Kcon, then encryption key data that is the encryption key Kcon encrypted by an encryption key Kdis is stored in the header section”, where “Keys specific to a data processing apparatus and common keys are stored…” is being read as the encryption keys being stored in the header, which are loaded into the memory and where the encryption process occurs on the compressed data after the compression header has been encrypted), 

Asano does not teach the following limitation(s) as taught by Hughes: compressing data to obtain unencrypted compressed data;
loading the unencrypted compressed data into the memory.
	(Hughes, Column 3, Lines 18 – 24, see “The encryption engine 114 is generally in electronic communication with the compression engine 112 for receiving an unencrypted data packet from the compression engine 112. The unencrypted data packet generally comprises the compressed data packet when the compression engine 112 has generated the compressed data packet from the host data packet”) (Hughes, Column 3 , Lines 42 – 49, see “it may be desirable to preserve one or more elements of the first set of meta data in plain-text format (i.e., an unencrypted format) for subsequent use by one or more components of the system 100…preservation of the one or more elements may be implemented by copying the one or more elements to a buffer memory of a memory device 132 prior to encryption of the unencrypted data packet”).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for a data authentication system, disclosed of Asano, by implementing techniques for encrypting data, comprising of compressing data to obtain unencrypted compressed data and loading the unencrypted compressed data into memory, disclosed of Hughes. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for encryption processing, comprising of compressing data to obtain unencrypted compressed data and loading the unencrypted compressed data into memory. This allows for the unencrypted data to be compressed before it is loaded into memory to ultimately prepare the unencrypted compressed data for subsequent use, as well as utilizing less memory space to load the compressed data (Hughes, Column 3, Lines 18 – 49). 
Asano as modified by Hughes does not teach the following limitation(s) as taught by Bentley: wherein the encrypted compression header, the unencrypted compressed data and an encryption header form partially encrypted data; and
storing the partially encrypted data in a file. 
(Bentley, Paragraph [0024], see “a computer system for modifying at least one encrypted compressed element chunk stored in a main storage area”, where “element chunk” is analogous to partially encrypted data) (Bentley, Paragraph [0034], see “The present invention relates to providing an enhanced file format to store large quantities of variable-sized data records on a storage medium and to permit efficient access and control over data stored in the enhanced file format. A file format is the structure of a file that defines the way it is stored and laid out on a disk…a file format includes a model directory containing models. Models include element lists comprising element chunks”) (Bentley, Paragraph [0055], see “In each element chunk 320 immediately following the fixed header 325 at the offset equal to the size of the fixed header 325, is the element data 330. Depending on the values of the compression and encryption flags in the fixed header, the element data 330 can be either in “raw” (uncompressed and unencrypted) form or in compressed and/or encrypted form”).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for a data authentication system, disclosed of Asano, and techniques disclosed of Hughes, by implementing techniques for storing large data files, comprising the encrypted compression header, the unencrypted compressed data and an encryption header form partially encrypted data and storing the partially encrypted data in a file, disclosed of Bentley.  
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for encryption processing, comprising the encrypted compression header, the unencrypted compressed data and an encryption header forming partially encrypted data and storing the partially encrypted data in a file. This allows for better security management by compressing some parts of a data file in order to provide data security and a faster encryption process for large data files (Bentley, Paragraphs [0034] and [0055]). 

Regarding claim 13, Asano teaches A non-transitory computer-readable storage medium storing a computer program which, when executed by a processor of a computing apparatus, causes the processor to perform (Asano, Paragraph [0224], see “The program providing medium in accordance with the present invention is, for example, a medium for providing a computer program in a computer readable form to a general purpose computer system that can execute various program codes”):

generating a compression header indicating metadata about the compressing (Asano, Paragraph [0203], see “a content data analyzing section for receiving content data including either compressed contents or expansion processing program, distinguishing whether the content data has the compressed contents or the expansion processing program from header information included in the received content data and, at the same time, if the content data has the compressed contents, obtaining a type of a compressing processing program applied to the compressed contents from the header information of the content data…”, where the header comprises of metadata about the compressing);
loading the compression header into a memory (Asano, Paragraph [0385], see “the recording device 400 uses a key (hereafter referred to as a “storage key” (Kstr)) unique thereto stored in the internal memory 405 thereof to encrypt the content contained in the content data, the block information table contained in the content data as header information, information on various keys such as the content key Kcon before storing these data in the external memory 402”, where “header information” is stored in the external memory 402, where “header information” is being read as a compression header that includes metadata about the compressing);

encrypting the compression header (Asano, Abstract, see “Keys specific to a data processing apparatus and common keys are stored and the keys are selectively used according to the content use restriction. Plural content blocks are coupled, and at least a part of the content blocks is applied to an encryption process by an encryption key Kcon, then encryption key data that is the encryption key Kcon encrypted by an encryption key Kdis is stored in the header section”, where “Keys specific to a data processing apparatus and common keys are stored…” is being read as the encryption keys being stored in the header, which are loaded into the memory and where the encryption process occurs on the compressed data after the compression header has been encrypted), 

Asano does not teach the following limitation(s) as taught by Hughes: compressing data to obtain unencrypted compressed data;
loading the unencrypted compressed data into the memory.
	(Hughes, Column 3, Lines 18 – 24, see “The encryption engine 114 is generally in electronic communication with the compression engine 112 for receiving an unencrypted data packet from the compression engine 112. The unencrypted data packet generally comprises the compressed data packet when the compression engine 112 has generated the compressed data packet from the host data packet”) (Hughes, Column 3 , Lines 42 – 49, see “it may be desirable to preserve one or more elements of the first set of meta data in plain-text format (i.e., an unencrypted format) for subsequent use by one or more components of the system 100…preservation of the one or more elements may be implemented by copying the one or more elements to a buffer memory of a memory device 132 prior to encryption of the unencrypted data packet”).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for a data authentication system, disclosed of Asano, by implementing techniques for encrypting data, comprising of compressing data to obtain unencrypted compressed data and loading the unencrypted compressed data into memory, disclosed of Hughes. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for encryption processing, comprising of compressing data to obtain unencrypted compressed data and loading the unencrypted compressed data into memory. This allows for the unencrypted data to be compressed before it is loaded into memory to ultimately prepare the unencrypted compressed data for subsequent use, as well as utilizing less memory space to load the compressed data (Hughes, Column 3, Lines 18 – 49). 
Asano as modified by Hughes does not teach the following limitation(s) as taught by Bentley: wherein the encrypted compression header, the unencrypted compressed data and an encryption header form partially encrypted data; and
storing the partially encrypted data in a file. 
(Bentley, Paragraph [0024], see “a computer system for modifying at least one encrypted compressed element chunk stored in a main storage area”, where “element chunk” is analogous to partially encrypted data) (Bentley, Paragraph [0034], see “The present invention relates to providing an enhanced file format to store large quantities of variable-sized data records on a storage medium and to permit efficient access and control over data stored in the enhanced file format. A file format is the structure of a file that defines the way it is stored and laid out on a disk…a file format includes a model directory containing models. Models include element lists comprising element chunks”) (Bentley, Paragraph [0055], see “In each element chunk 320 immediately following the fixed header 325 at the offset equal to the size of the fixed header 325, is the element data 330. Depending on the values of the compression and encryption flags in the fixed header, the element data 330 can be either in “raw” (uncompressed and unencrypted) form or in compressed and/or encrypted form”).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for a data authentication system, disclosed of Asano, and techniques disclosed of Hughes, by implementing techniques for storing large data files, comprising the encrypted compression header, the unencrypted compressed data and an encryption header form partially encrypted data and storing the partially encrypted data in a file, disclosed of Bentley.  
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for encryption processing, comprising the encrypted compression header, the unencrypted compressed data and an encryption header forming partially encrypted data and storing the partially encrypted data in a file. This allows for better security management by compressing some parts of a data file in order to provide data security and a faster encryption process for large data files (Bentley, Paragraphs [0034] and [0055]). 

Regarding claim 20, Asano as modified by Hughes and further modified by Bentley teaches The encryption processing method of claim 6, wherein an encryption key used in the encrypting is obtained from an external key management system and is not stored in the encryption processing apparatus and not stored in the partially encrypted data (Asano, Paragraph [0091], see “the data processing apparatus is a data processing apparatus that performs authentication processing of an externally connected apparatus to/from which data is transferred, characterized in that the storage section stores an authentication key generation master key MKake for generating an authentication key Kake of the externally connected apparatus and the encryption processing section executes encryption processing based on the authentication key generation master key MKake stored in the storage section and an identifier of the externally connected apparatus…”, where “authentication key generation master key MKake“ is being read as an external key management system, where “the data processing apparatus” is being read as the encryption processing apparatus, which obtains the encryption key used in the encrypting from the authentication key generation master key MKake and is stored in the storage section, where the “storage section” is not a part of the encryption processing apparatus).

Regarding claim 22, Asano as modified by Hughes and further modified by Bentley teaches The encryption processing method of claim 6, wherein the encryption header comprises a hash value of an encryption key used in the encrypting (Asano, Paragraph [0399], see “the data format is divided into the header section and the content section, and the header section comprises a content ID, a usage policy, an integrity check value A (hereafter referred to as “ICVa”)…”, where “integrity check value” is being read as a hash value of an encryption key used in the encrypting, which is stored in the encryption header) (Asano, Paragraph [0433], see “the MAC (corresponding to the integrity check value ICV), which is the final output value, is the hash value”).

Regarding claim 23, Asano as modified by Hughes and further modified by Bentley teaches The encryption processing method of claim 6, wherein the encryption header comprises information about a first size of the compression header and a second size of the data (Asano, Paragraph [0186], see “generating block information storing information including identification information of content data, data length of content data, usage policy information including data types of content data, data length of the content block…”, where “data length of the content block” is being read as a first size of the section and where “data length of content data” is being read as a second size of the data, where both the “data length of the content block” and “data length of content data” are stored in the header).


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Asano, in view of Hughes, in further view of Bentley, in further view of Horowitz et al. (U.S. PGPub. 2017/0264432), hereinafter Horowitz. 

	Regarding claim 21, Asano as modified by Hughes and further modified by Bentley do not teach the following limitations as taught by Horowitz: The encryption processing method of claim 20, wherein the external key management system comprises:
	a key access server configured to provide the encryption key in response to an encryption key request from the encryption processing apparatus; and
	a master key management server configured to manage a master key used to encrypt the encryption key.
	(Horowitz, FIG. 1, where “database storage node 100” is being read as the external key management system, where “Internal Database Keys 40, 42” is being read as a key access server and where “Key Management Server Interface 60” is being read as a master key management server) (Horowitz, Paragraph [0039], see “a master key and/or internal keys (e.g., 52, 40, 42) can be stored on a separate key management system and requested at each use, or initialized with a first request and maintained only in a temporary memory (e.g., 50) as needed…”, where “internal keys 40, 42” is being read as being a part of the “Internal Database Keys 40, 42” as depicted in FIG. 1, which is being read as the key access server that provides the encryption key in response to a request) (Horowitz, Paragraph [0007], see “The master key may be stored locally in an encrypted keyfile, or may be stored at a (possibly third party) key management server and requested as needed”, where “key management server” is being read as the master key management server configured to manage the master key).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for a data authentication system, disclosed of Asano, techniques disclosed of Hughes, and techniques disclosed of Bentley, by implementing techniques for hierarchical key management in encrypted distributed databases, comprising of a key access server configured to provide the encryption key in response to an encryption key request from the encryption processing apparatus and a master key management server configured to manage a master key, disclosed of Horowitz.
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for encryption processing, comprising of a key access server configured to provide the encryption key in response to an encryption key request from the encryption processing apparatus and a master key management server configured to manage a master key. Having a separate server for providing the encryption key in response to a request and a separate server for managing the master key allows for improved efficiency in the overall process. The separate servers allows for automated time consuming and error-prone operations, as well as, allowing the separate servers to be executed with no downtime, in that data can be accessed during a possibly key rotation (Horowitz, Paragraph [0007]). 

	
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODMAN ALEXANDER MAHMOUDI whose telephone number is (571)272-8747.  The examiner can normally be reached on M-F 11:00am – 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODMAN ALEXANDER MAHMOUDI/Examiner, Art Unit 2433                                                                                                                                                                                                        

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433